Citation Nr: 1710421	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  16-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, other than residuals of a spontaneous left pneumothorax, to include chronic obstructive pulmonary disease (COPD) and residuals of a right pneumothorax.  

2.  Entitlement to an initial rating higher than 10 percent for coronary artery disease.  

3.  Entitlement to an increased (compensable) rating for residuals of a spontaneous left pneumothorax.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to June 1969, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The November 2012 RO decision granted service connection and a 10 percent rating for coronary artery disease, effective August 31, 2010.  By this decision, the RO also denied service connection for a respiratory disorder, other than residuals of a spontaneous left pneumothorax (residuals of a spontaneous left pneumothorax, partial, etiopathic), to include COPD and residuals of a right pneumothorax (listed as COPD and a right lung condition).  

The December 2012 RO decision denied an increased (compensable) rating for residuals of a spontaneous left pneumothorax (residuals of a spontaneous left pneumothorax, partial, etiopathic).  

In February 2017, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.  

In February 2017, the Veteran filed a claim for entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.  That issue is not before the Board at this time and is referred to the RO for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disorder, other than residuals of a spontaneous left pneumothorax, to include COPD and residuals of a right pneumothorax; entitlement to an increased (compensable) rating for residuals of a spontaneous left pneumothorax; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the effective date of service connection on August 31, 2010, the Veteran's coronary artery disease has been manifested by no more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSION OF LAW

The criteria for an initial 60 percent rating for coronary artery disease have been met since service connection became effective on August 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. At 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. At 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran's service-connected coronary artery disease has been rated under Diagnostic Code 7005 (arteriosclerotic heart disease (coronary artery disease)).  Under Diagnostic Code 7005, arteriosclerotic heart disease warrants a 10 percent rating if a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent rating is warranted if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted if the disorder results in more than one episode of acute congestive heart failure in the past year; or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if characterized by a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating contemplates chronic congestive heart failure; or that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2016).  

Additionally, under Diagnostic Code 7006 (mycoardial infarction), a history of a documented myocardial infarction warrants a 100 percent rating during and three months following a myocardial infarction documented by laboratory tests.  Thereafter, a history of a documented myocardial infarction warrants a 10 percent rating if a workload of greater than 7 METs, but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent rating is warranted if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is warranted if the disorder results in more than one episode of acute congestive heart failure in the past year; or if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if characterized by a left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating contemplates chronic congestive heart failure; or that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7006 (2016).  

The Veteran contends that he is entitled to an increased rating for his service-connected coronary artery disease.  He specifically maintains that he has suffered four heart attacks and that he has received six stents as a result of his coronary artery disease.  He reports that he tires easily and that he feels wiped out.  Additionally, at the February 2017 Board hearing, the Veteran stated that the assignment of a 60 percent disability rating would satisfy his appeal.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Private and VA treatment records dated from June 2009 to October 2011 show treatment for disorders, including coronary artery disease.  

An October 2012 ischemic heart disease examination report notes that the Veteran's treatment plan included taking continuous medication for his diagnosed coronary artery disease.  The examiner reported that the Veteran had a history of percutaneous coronary interventions in 1997, 2002, and 2004 at a private hospital.  It was noted that the Veteran also suffered a myocardial infarction and that he was treated at a private hospital in 1997.  The examiner reported that the Veteran had not undergone coronary bypass surgery, that he did not have an implanted pacemaker, and that he did not undergo a heart transplant.  The examiner maintained that the Veteran did not have congestive heart failure.  The examiner reported that the lowest level of activity at which the Veteran reported symptoms of dyspnea and fatigue was at 1 to 3 METs.  

The diagnosis was coronary artery disease.  The examiner indicated that the Veteran's heart disease did not impact his ability to work.  The examiner reported that an echocardiogram had been ordered and that once it was completed, the results would be added to the report.  It was noted that the Veteran had a comorbid condition of COPD.  

In an October 2012 addendum to the October 2012 ischemic heart disease examination report, the examiner indicated that the Veteran underwent an echocardiogram.  The examiner stated that the Veteran's left ventricular ejection fraction was from 60 to 65 percent.  The examiner reported that the Veteran's left ventricular ejection fraction would be more indicative than his estimated METs level of 1 to 3 METs.  The examiner indicated that the Veteran's estimated METs were influenced by his comorbid COPD.  The examiner also maintained that the Veteran's borderline left ventricular hypertrophy was not a result of his ischemic heart disease because ischemic heart disease did not cause left ventricular hypertrophy.  

Private and VA treatment records dated from December 2012 to October 2015 refer to continued treatment for multiple disorders, including coronary artery disease.  

A November 2015 heart conditions examination report notes that the Veteran's claims file was reviewed.  The Veteran reported that he suffered four heart attacks and that he had multiple stents, which he described as six, with his first stent placed in 1997 and his last stent placed in in 2004.  He stated that he was treated at a private hospital in 1997, 2002, and 2004.  

The examiner reported that the Veteran's heart condition qualified within the generally accepted medical definition of ischemic heart disease.  It was noted that the Veteran had ischemic heart disease, multifactorial, to include as due to Agent Orange exposure.  The examiner indicated that continuous medication was required for control of the Veteran's heart condition.  The examiner reported that the Veteran had suffered a myocardial infarction in 1997, with three stents, as well as myocardial infarction in 2002, with two stents.  It was noted that the Veteran suffered an additional myocardial infarction in 2004, and that one stent was placed at that time.  The examiner related that the Veteran did not have congestive heart failure and that he did not have cardiac arrhythmia.  The examiner stated that the Veteran did not have a heart valve condition and that he did not have any infectious cardiac condition.  It was noted that the Veteran did not have pericardial adhesion.  The examiner indicated that the Veteran had non-surgical or surgical procedures for his treatment of his heart condition and that he underwent percutaneous coronary intervention (angioplasty) at a private hospital in 1997, 2002, and 2004.  The examiner stated that the Veteran had no other hospitalizations for treatment of his heart condition.  It was noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his diagnosed atherosclerotic cardiovascular disease. 

The examiner reported that the Veteran had evidence of cardiomyopathy pursuant to an echocardiogram and that there was no evidence of cardiac dilation.  The examiner indicated that a November 2015 echocardiogram shows a left ventricular ejection fraction of 60 to 65 percent.  It was noted that there was normal wall motion and mild left ventricular hypertrophy.  The examiner indicated that the Veteran had an interview based METs test and that the lowest activity level at which the Veteran reported symptoms of dyspnea and fatigue was less than 3 to 5 METs.  The examiner indicated that the Veteran's METs level was not provided solely due to the Veteran's heart condition.  The examiner indicated that the limitation in the METs level was due to multiple medical conditions, including the heart condition, and that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  

The diagnosis was atherosclerotic cardiovascular disease.  The examiner maintained that the Veteran's heart condition did not impact his ability to work.  The examiner indicated that the Veteran's left ventricular ejection fraction was the most accurate estimation of his cardiac function.  The examiner stated that the left ventricular ejection fraction measured the pumping capacity of the left ventricle alone.  It was noted that METs measured the functional capacity of the entire organism and, therefore, also took into account the Veteran's other comorbidities, COPD, and did not specifically evaluate the heart as well as the left ventricular ejection fraction did.  The examiner commented that the Veteran's left ventricular hypertrophy was less likely as not due to his ischemic heart disease and that it was more likely than not related to his hypertension, which was a common cause of hypertrophy.  

Subsequent VA treatment records dated through February 2017 refer to continued treatment.  

Viewing all the evidence, the Board finds that continuously since the effective date of service connection on August 31, 2010, there is a reasonable basis for finding that the Veteran's service-connected coronary artery disease more nearly approximates the criteria for a 60 percent rating under Diagnostic Code 7005.  The most recent November 2015 VA heart conditions examination report notes that a workload of less than 3 to five METs results in dyspnea and fatigue.  Additionally, the left ventricular ejection fraction was noted to be 60 to 65 percent at that time.  The examiner indicated that the Veteran's left ventricular ejection fraction was the most accurate estimation of his cardiac function.  The examiner stated that METs measured the functional capacity of the entire organism and that, therefore, also took into account the Veteran's other comorbidities, COPD, and did not specifically evaluate the heart as the left ventricular ejection fraction did.  The examiner specifically indicated that the Veteran did not have congestive heart failure.  

The Board observes that although the examiner indicated that the Veteran's left ventricular ejection fraction was the most accurate estimation of his cardiac function, the examiner also stated that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The Board notes that when it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).  

The Board further observes that a prior October 2012 VA ischemic heart disease examination report, with an October 2012 addendum, indicates that the examiner reported that the lowest level of activity at which the Veteran reported symptoms of dyspnea and fatigue was at 1 to 3 METs.  The examiner also stated that the Veteran's left ventricular ejection fraction would be more indicative than his estimated METs level of 1 to 3 METs.  The examiner stated that the Veteran's estimated METs were influenced by his comorbid COPD.  The Board observes that both the November 2015 VA heart conditions examination report and the October 2012 ischemic heart disease examination report, with October 2012 addendum, respectively, indicate left ventricular ejection fractions of 60 to 65 percent.  The respective examiners both indicated that the Veteran's left ventricular ejection fraction was the best indication of his cardiac function.  However, as noted above, the examiner, pursuant to the November 2015 VA heart conditions examination report, also indicated that, at that time, it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition, such the Veteran's comorbid COPD.  See Mittleider, 11 Vet. App. at 181, 182.  The Board notes that the respective examiners, pursuant to the November 2015 VA heart conditions examination report and the October 2012 ischemic heart disease examination report, with October 2012 addendum, both found that the Veteran's left ventricular hypertrophy was not related to his service-connected coronary artery disease.  The Board observes that in light of the respective examiners' statements in regard to the Veteran's left ventricular ejection fraction and METs, and the inability to accurately estimate the percent of METs limitation attributable to the Veteran's coronary artery disease, as indicated by the examiner at the November 2015 heart conditions examination, the Board cannot conclude that the Veteran's coronary artery disease is not indicative of a 60 percent rating under Diagnostic Code 7005.  

The Board observe that the evidence of record does not show that the Veteran has congestive heart failure; that a workload of less than 3 METs results in dyspnea, fatigue, angina, dizziness, or syncope, solely due to his coronary artery disease; or that his left ventricular ejection fraction is less than 30 percent, as required for a 100 percent rating under Diagnostic Code 7005.  The Board has also considered the criteria of Diagnostic Code 7006 for residuals of a myocardial infarction, but such criteria is essentially the same as the criteria pursuant to Diagnostic Code 7005 and does not provide for a 100 percent rating based on the Veteran's symptomatology.  

As this is an initial rating case, consideration has been given to "staged ratings" (different percentage ratings for different periods of time, since the effective date of service connection, based on the facts found).  See Fenderson, 12 Vet.App. at 119.  However, staged ratings are not indicated in the present case, as the Board finds the Veteran's coronary artery disease has continuously been 60 percent disabling since August 31, 2010, when service connection became effective. Thus, in light of the evidence, the Board finds that the criteria for a 60 percent rating for coronary artery disease have been met.  Because the Board finds that a 60 percent rating is warranted, this decision constitutes a complete grant of the benefits sought on appeal as the Veteran indicated at the February 2017 Board hearing that a 60 percent disability rating would satisfy his appeal.  


ORDER

An initial higher rating of 60 percent is granted for coronary artery disease since service connection became effective on August 31, 2010, subject to the laws and regulations governing the payment of monetary awards.  


REMAND

The remaining issues on appeal are entitlement to service connection for a respiratory disorder, other than residuals of a spontaneous left pneumothorax, to include COPD and residuals of a right pneumothorax; entitlement to an increased (compensable) rating for residuals of a spontaneous left pneumothorax; and entitlement to a TDIU.  

The Veteran is service-connected for residuals of a spontaneous left pneumothorax (residuals of a spontaneous left pneumothorax, partial, etiopathic).  He is also service-connected for coronary artery disease.  

The Veteran contends that he has a respiratory disorder, other than residuals of a spontaneous left pneumothorax, to include COPD and residuals of a right pneumothorax, that is related to service, or, more specifically, that is related to his service-connected residuals of a spontaneous left pneumothorax.  

The Veteran is competent to report having respiratory problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that he was treated for a left spontaneous pneumothorax on multiple occasions.  Such records do not specifically show treatment for other respiratory problems such as COPD and/or a right pneumothorax.  

Post-service private and VA treatment records show treatment for variously diagnosed respiratory disorders, including COPD and pneumonia.  

An October 2012 VA respiratory conditions examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he suffered a spontaneous pneumothorax during his military service in July 1968.  He stated that he had a second pneumothorax in May 1970.  He indicated that, since that time, he had suffered a total of two pneumothoraces to the right lung in 2009.  The Veteran indicated that his residuals of a right pneumothorax and his COPD were secondary to his in-service spontaneous left pneumothorax.  It was noted that the Veteran had a history of tobacco abuse, with a half a pack of cigarettes per day at age seventeen, and that he was up to two packs per day for forty plus years.  

The diagnosis was COPD and a pneumothorax.  The examiner reported that spontaneous pneumothoraces are not medically shown to cause COPD.  The examiner indicated that, therefore, it was less likely than not that the Veteran's diagnosed COPD was secondary to his residuals of a left-sided pneumothorax that occurred during his military service in 1968.  The examiner stated that it would be more likely than not that the Veteran's COPD was a result of his forty-plus year history of tobacco abuse.  

The examiner also reported that the Veteran's diagnosed spontaneous pneumothoraxes of his right lung occurred in 2009 after forty-plus years of tobacco abuse which caused COPD.  It was noted that spontaneous pneumothoraces occurred more frequently in cases of COPD.  The examiner maintained that, therefore, the Veteran's right lung pneumothoraxes were at least as likely as not related to his diagnosed COPD.  The examiner stated that the Veteran's diagnosed spontaneous pneumothoraxes of his right lung were not secondary to his residuals of a left-sided pneumothorax that occurred during his military service in 1968 because a pneumothorax in one lung, in and of itself, did not predispose an individual to a pneumothorax in his contralateral lung.  The examiner indicated that the Veteran's spontaneous pneumothoraxes of the right lung would have occurred regardless of his military service or not, to include his history of an in-service left lung pneumothorax.  

The Board observes that the examiner did not specifically address whether the Veteran's diagnosed COPD and right lung pneumothoraces were directly related to his period of service.  Additionally, the examiner did not address any reports by the Veteran of respiratory problems during service or since service.  See Davidson, 581 F.3d at 1313.  Further, the examiner did not address whether the Veteran's service-connected residuals of a spontaneous left pneumothorax aggravated his diagnosed COPD and right pneumothoraces.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

In light of the deficiencies with the October 2012 VA respiratory conditions examination report, the Board finds that he Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for a respiratory disorder, other than residuals of a spontaneous left pneumothorax, to include COPD and residuals of a right pneumothorax.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, as to the Veteran's claim for an increased rating for his service-connected residuals of a spontaneous left pneumothorax, the Board observes that he was afforded a VA respiratory conditions examination in October 2012 (noted above).  The diagnoses included a pneumothorax.  Since that time, in an August 2016 statement, the Veteran's representative indicated that the October 2012 VA respiratory conditions examination report was four years old and that it could not adequately show the Veteran's current disability.  

The Board notes that the Veteran has not been afforded a VA examination, as to his service-connected residuals of a spontaneous left pneumothorax, in over four and a half years.  Additionally, the record clearly raises a question as to the current severity of his service-connected disability.  As such, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Finally, the Board notes that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability. Id at 454.  The Board finds that the record raises the issue of a TDIU in this matter.  

In light of Rice and the remand of the claim for an increased rating for bilateral hearing loss, the TDIU rating issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU rating claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Additionally, the Board finds that a remand is also required to request that the Veteran complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or in order for the Veteran to provide the information requested on such form.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for respiratory problems since January 2016.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

2.  Request the Veteran to provide a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or a comparable statement as to the information requested on such form.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service symptomatology regarding his claimed respiratory disorder, other than residuals of a spontaneous left pneumothorax, to include COPD and residuals of a right pneumothorax, as well as to the nature, extent, and severity of his service-connected residuals of a spontaneous left pneumothorax and the impact of that condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed respiratory disorder, other than residuals of a spontaneous left pneumothorax, to include COPD and residuals of a right pneumothorax.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current respiratory disorders, other than residuals of a spontaneous left pneumothorax, to include COPD; residuals of a right pneumothorax; pneumonia, etc.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, other than residuals of a spontaneous left pneumothorax, to include COPD; residuals of a right pneumothorax; pneumonia, etc., are related to and/or had their onset during his period of service.  In responding to this question, the examiner must comment as to whether it is at least as likely as not that any currently diagnosed respiratory disorders, other than residuals of a spontaneous left pneumothorax, to include COPD; residuals of a right pneumothorax; pneumonia, etc., began in service, regardless of whether they are related to in-service smoking.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for respiratory problems during service, and any reports of respiratory problems since service.  

The examiner must further opine as to whether the Veteran's service-connected residuals of a spontaneous left pneumothorax, or any other service-connected disability such as coronary artery disease, caused or aggravated any currently diagnosed respiratory disorders, other than residuals of a spontaneous left pneumothorax, to include COPD; residuals of a right pneumothorax; pneumonia, etc.  The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation of any diagnosed respiratory disorders, other than residuals of a spontaneous left pneumothorax, to include COPD; residuals of a right pneumothorax; pneumonia, etc., by the Veteran's service-connected residuals of a spontaneous left pneumothorax, or any other service-connected disabilities such as coronary artery disease, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed respiratory disabilities, prior to aggravation by the service-connected disabilities.  

The examination report must also determine the extent and severity of his service-connected residuals of a spontaneous left pneumothorax.  All indicated tests should be conducted and all signs and symptoms of the service-connected residuals of a spontaneous left pneumothorax should be reported in detail.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


